Title: Tench Ringgold to James Madison, 23 September 1831
From: Ringgold, Tench
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Sepr. 23rd 1831
                            
                        
                        In conformity to my promise, I applied to Mr L Lee for the information you want relative to his Fathers
                            papers. I now enclose you his answer to my letter, in which you will find he states, that, in all probability, the
                            information you want may be obtained without difficulty at the university.
                        I have not heard, as yet, from the friend in Philadelphia who has promised to give me information as to any
                            opinion which Chief Justice Tilghman may have delivered on the other subject. So soon as I obtain it I will instantly
                            forward to you.
                        My children unite in respectful & affectionate compliments to Mrs Madison & yourself, and beg
                            me to express their thanks to you for the numerous acts of great kindness which you have both so often evinced towards us.
                        It will always give me inexpressible pleasure to execute any commissions here, in any shape, which you may
                            wish attended to. I am with the highest respect & sincere regard Dr Sir Your friend & sert
                        
                            
                                Tench Ringgold
                            
                        
                    